UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave, 4th Floor Milwaukee, WI 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-5301 Date of fiscal year end:December 31 Date of reporting period: June 30, 2012 Date of Vote: 9/14/11 Company Name Meeting Date CUSIP Ticker Darden Restaurants, Inc. 9/22/2011 DRI Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Leonard L. Berry Issuer For For Elect Director Odie C. Donald Issuer For For Elect Director Christopher J. Fraleigh Issuer For For Elect Director Victoria D. Harker Issuer For For Elect Director David H. Hughes Issuer For For Elect Director Charles A. Ledsinger Jr Issuer For For Elect Director William M. Lewis, Jr. Issuer For For Elect Director Senator Connie Mack III Issuer For For Elect Director Andrew H. Madsen Issuer For For Elect Director Clarence Otis, Jr. Issuer For For Elect Director Michael D. Rose Issuer For For Director Maria A. Sastre Issuer For For Amend Qualified Employee Stock Purchase Plan Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year One Year Advisory Vote on Say on Pay Frequency Issuer For For Ratify Auditors Issuer Date of Vote: 10/17/11 Company Name Meeting Date CUSIP Ticker KLA - Tencor Corporation 11/3/2011 KLAC Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Robert M. Calderoni Issuer For For Elect Director John T. Dickson Issuer For For Elect Director Kevin J. Kennedy Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One year One year Advisory Vote on Say on Pay Frequency Issuer Date of Vote: 11/3/11 Company Name Meeting Date CUSIP Ticker JDS Uniphase Corporation 11/16/2011 46612J507 JDSU Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Penelope A. Herscher Issuer For For Elect Director Masood Jabbar Issuer For For Elect Director Thomas Waechter Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year One Year Advisory Vote on Say on Pay Frequency Issuer Date of Vote: 12/29/11 Company Name Meeting Date CUSIP Ticker ACE Limited 1/9/2011 CH00443287745 ACE Vote MRV Proposal Proposed by Issuer or Security Holder For For Approve Dividend Distribution from Legal Reserves Issuer Date of Vote: 1/9/2012 Company Name Meeting Date CUSIP Ticker Monsanto Company 1/27/2012 61166W101 MON Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Directors Janice L. Fields Issuer For For Elect Directors Hugh Grant Issuer For For Elect Directors C. Steven McMillan Issuer For For Elect Directors Robert J. Stevens Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For For Amend Omnibus Stock Plan Issuer Against Against Report on Risk of Genetically Engineered Products Issuer Date of Vote: 2/3/2012 Company Name Meeting Date CUSIP Ticker Apple Inc. 2/23/2012 AAPL Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director William V. Campbell Issuer For For Elect Director Timothy D. Cook Issuer For For Elect Director Millard S. Drexler Issuer For For Elect Director Al Gore Issuer For For Elect Director Robert A. Iger Issuer For For Elect Director Andrea Jung Issuer For For Elect Director Arthur D. Levinson Issuer For For Elect Director Ronald D. Sugar Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Against Against Prepare Conflict of Interest Report Share Holder Against Against Advisory Vote to Ratify Directors' Compensation Share Holder Against Against Report on Political Contributions Share Holder For Against Require a Majority Vote for the Election of Directors Share Holder Date of Vote: 2/8/2012 Company Name Meeting Date CUSIP Ticker Deere & Company 2/29/2012 DE Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Crandall C. Bowles Issuer For For Elect Director Vance D. Coffman Issuer For For Elect Director Charles O. Holliday, Jr. Issuer For For Elect Director Dipak C. Jain Issuer For For Elect Director Clayton M. Jones Issuer For For Elect Director Joachim Milberg Issuer For For Elect Director Richard B. Myers Issuer For For Elect Director Thomas H. Patrick Issuer For For Elect Director Sherry M. Smith Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For For Approve Non-Employee Director Restricted Stock Plan Issuer For For Ratify Auditors Issuer Date of Vote: 2/21/2012 Company Name Meeting Date CUSIP Ticker Qualcomm Inc. 3/6/2012 QCOM Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Barbara T. Alexander Issuer For For Elect Director Stephen M. Bennett Issuer For For Elect Director Donald G. Cruickshank Issuer For For Elect Director Raymond V. Dittamore Issuer For For Elect Director Thomas W. Horton Issuer For For Elect Director Paul E. Jacobs Issuer For For Elect Director Robert E. Kahn Issuer For For Elect Director Sherry Lansing Issuer For For Elect Director Duane A. Nelles Issuer For For Elect Director Francisco Ros Issuer For For Elect Director Brent Scowcroft Issuer For For Elect Director Marc I. Stern Issuer For For Ratify Auditors Issuer Against For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For For Eliminate Provision Relating to Plurality Voting for the Election of Directors Issuer Date of Vote: 2/21/2012 Company Name Meeting Date CUSIP Ticker Agilent technologies, Inc. 3/21/2012 00846U101 A Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Robert J. Herbold Issuer For For Elect Director Koh Boon Hwee Issuer For For Elect Director William P. Sullivan Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Date of Vote: 3/6/2012 Company Name Meeting Date CUSIP Ticker The Walt Disney Company 3/13/2012 DIS Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Susan E. Arnold Issuer For For Elect Director John S. Chen Issuer Against For Elect Director Judith L. Estrin Issuer For For Elect Director Robert A. Iger Issuer For For Elect Director Fred H. Langhammer Issuer Against For Elect Director Aylwin B. Lewis Issuer For For Elect Director Monica C. Lozano Issuer Against For Elect Director Robert W. Matschullat Issuer Against For Elect Director Sheryl Sandberg Issuer For For Elect Director Orin C. Smith Issuer For For Ratify Auditors Issuer For For Amend Omnibus Stock Plan Issuer Against For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Date of Vote: 4/10/2012 Company Name Meeting Date CUSIP Ticker Fifth Third Bancorp 4/17/2012 FITB Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Darryl F. Allen Issuer For For Elect Director B. Evan Bayh, III Issuer For For Elect Director Ulysses L. Bridgeman, Jr. Issuer For For Elect Director Emerson L. Brumback Issuer For For Elect Director James P. Hackett Issuer For For Elect Director Gary R. Heminger Issuer For For Elect Director Jewell D. Hoover Issuer For For Elect Director William M. Isaac Issuer For For Elect Director Kevin T. Kabat Issuer For For Elect Director Mitchel D. Livingston Issuer For For Elect Director Michael B. McCallister Issuer For For Elect Director Hendrik G. Meijer Issuer For For Elect Director John J. Schiff, Jr. Issuer For For Elect Director Marsha C. Williams Issuer For For Ratify Auditors Issuer For For Adopt Majority Voting for Uncontested Election of Directors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year One Year Advisory Vote on Say on Pay Frequency Issuer Date of Vote: 4/10/2012 Company Name Meeting Date CUSIP Ticker SunTrust Banks, Inc. 4/24/2012 STI Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Robert M. Beall, II Issuer For For Elect Director Alston D. Correll Issuer For For Elect Director Jeffrey C. Crowe Issuer For For Elect Director Blake P. Garrett, Jr. Issuer For For Elect Director David H. Hughes Issuer For For Elect Director M. Douglas Ivester Issuer For For Elect Director Kyle Prechtl Legg Issuer For For Elect Director William A. Linnenbringer Issuer For For Elect Director G. Gilmer Minor, III Issuer For For Elect Director Donna Morea Issuer For For Elect Director David M. Ratcliffe Issuer For For Elect Director William H. Rogers, Jr. Issuer For For Elect Director Thomas R. Watjen Issuer For For Elect Director Phail Wynn, Jr. Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Date of Vote: 4/10/2012 Company Name Meeting Date CUSIP Ticker Noble Energy, Inc. 4/24/2012 NBL Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Jeffrey L. Berenson Issuer For For Elect Director Michael A. Cawley Issuer For For Elect Director Edward F. Cox Issuer For For Elect Director Charles D. Davidson Issuer For For Elect Director Thomas J. Edelman Issuer For For Elect Director Eric P. Grubman Issuer For For Elect Director Kirby L. Hedrick Issuer For For Elect Director Scott D. Urban Issuer For For Elect Director William T. Van Kleef Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For For Increase Authorized Common Stock Issuer Date of Vote: 4/12/2012 Company Name Meeting Date CUSIP Ticker BB&T Corp. 4/24/2012 BBT Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director John A. Allison, IV Issuer For For Elect Director Jennifer S. Banner Issuer For For Elect Director K. David Boyer, Jr. Issuer For For Elect Director Anna R. Cablik Issuer For For Elect Director Ronald E. Deal Issuer For For Elect Director J.L. Glover, Jr. Issuer For For Elect Director Jane P. Helm Issuer For For Elect Director John P. Howe, III Issuer For For Elect Director Kelly S. King Issuer For For Elect Director Valeria Lynch Lee Issuer For For Elect Director Nido R. Qubein Issuer For For Elect Director Thomas E. Skains Issuer For For Elect Director Thomas N. Thompson Issuer For For Elect Director Edwin H. Welch Issuer For For Elect Director Stephen T. Williams Issuer Against For Approve Omnibus Stock Plan Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For Against Report on Political Contributions Issuer For Against Require a Majority Vote for the Election of Directors Issuer Date of Vote: 4/12/2012 Company Name Meeting Date CUSIP Ticker The PNC Financial Services Group, Inc. 4/24/2012 PNC Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Richard O. Berndt Issuer For For Elect Director Charles E. Bunch Issuer For For Elect Director Paul W. Chellgren Issuer For For Elect Director Kay Coles James Issuer For For Elect Director Richard B. Kelson Issuer For For Elect Director Bruce C. Lindsay Issuer For For Elect Director Anthony A. Massaro Issuer For For Elect Director Jane G. Pepper Issuer For For Elect Director James E. Rohr Issuer For For Elect Director Donald J. Shepard Issuer For For Elect Director Lorene K. Steffes Issuer For For Elect Director Dennis F. Strigl Issuer For For Elect Director Thomas J. Usher Issuer For For Elect Director George H. Walls, Jr. Issuer For For Elect Director Helge H. Wehmeier Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Date of Vote: 4/12/2012 Company Name Meeting Date CUSIP Ticker Stryker Corp 4/24/2012 SYK Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Howard E. Cox, Jr. Issuer For For Elect Director S.M. Datar Issuer For For Elect Director Roch Doliveux Issuer For For Elect Director Louise L. Francesconi Issuer For For Elect Director Allan C. Golston Issuer For For Elect Director Howard L. Lance Issuer For For Elect Director William U. Parfet Issuer For For Elect Director Ronda E. Stryker Issuer For For Ratify Auditors Issuer For For Adopt Majority Voting for Uncontested Election of Directors Issuer For For Amend Executive Incentive Bonus Plan Issuer Against For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Date of Vote: 4/16/2012 Company Name Meeting Date CUSIP Ticker Johnson & Johnson 4/26/2012 JNJ Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Mary Sue Coleman Issuer For For Elect Director James G. Cullen Issuer For For Elect Director Ian E.l. Davis Issuer For For Elect Director Alex Gorsky Issuer For For Elect Director Michael M.e. Johns Issuer For For Elect Director Susan L. Lindquist Issuer For For Elect Director Anne M. Mulcahy Issuer For For Elect Director Leo F. Mullin Issuer For For Elect Director William D. Perez Issuer For For Elect Director Charles Prince Issuer For For Elect Director David Satcher Issuer For For Elect Director William C. Weldon Issuer For For Elect Director Ronald A. Williams Issuer Against For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For For Approve Omnibus Stock Plan Issuer For For Ratify Auditors Issuer For Against Require Independent Board Chairman Issuer Against Against Require Shareholder Vote to Approve Political Contributions Issuer Against Against Adopt Animal-Free Training Methods Issuer Date of Vote: 4/16/2012 Company Name Meeting Date CUSIP Ticker the Coca-Cola Company 4/25/2012 KO Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Herbert A. Allen Issuer Against For Elect Director Ronald W. Allen Issuer For For Elect Director Howard G. Buffett Issuer For For Elect Director Richard M. Daley Issuer For For Elect Director Barry Diller Issuer For For Elect Director Evan G. Greenberg Issuer For For Elect Director Alexis M. Herman Issuer For For Elect Director Muhtar Kent Issuer For For Elect Director Donald R. Keough Issuer For For Elect Director Robert A. Kotick Issuer For For Elect Director Maria Elena Lagomasino Issuer For For Elect Director Donald F. McHenry Issuer For For Elect Director Sam Nunn Issuer For For Elect Director James D. Robinson, III Issuer For For Elect Director Peter V. Ueberroth Issuer For For Elect Director Jacob Wallenberg Issuer For For Elect Director James B. Williams Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Date of Vote: 4/16/2012 Company Name Meeting Date CUSIP Ticker Ebay Inc. 4/26/2012 EBAY Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Marc L. Andreessen Issuer For For Elect Director William C. Ford, Jr. Issuer For For Elect Director Dawn G. Lepore Issuer For For Elect Director Kathleen C. Mitic Issuer For For Elect Director Pierre M. Omidyar Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For For Amend Omnibus Stock Plan Issuer For For Approve Qualified Employee Stock Purchase Plan Issuer For For Declassify the Board of Directors Issuer For For Provide Right to Call Special Meeting Issuer For For Ratify Auditors Issuer Date of Vote: 4/16/2012 Company Name Meeting Date CUSIP Ticker Bristol-Myers Squibb Company 5/1/2012 BMY Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Lamberto Andreotti Issuer For For Elect Director Lewis B. Campbell Issuer For For Elect Director James M. Cornelius Issuer For For Elect Director Louis J. Freeh Issuer For For Elect Director Laurie H. Glimcher Issuer For For Elect Director Michael Grobstein Issuer For For Elect Director Alan J. Lacy Issuer For For Elect Director Vicki L. Sato Issuer For For Elect Director Elliott Sigal Issuer For For Elect Director Gerald L. Storch Issuer For For Elect Director Togo D. West, Jr. Issuer For For Elect Director R. Sanders Williams Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For For Approve Omnibus Stock Plan Issuer For Against Provide for Cumulative Voting Issuer Against Against Report on Research Animal Care and Promotion of Testing Alternatives Issuer For Against Provide Right to Act by Written Consent Issuer Date of Vote: 4/16/2012 Company Name Meeting Date CUSIP Ticker Abbott Laboratories 4/27/2012 ABT Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Robert J. Alpern Issuer For For Elect Director Roxanne S. Austin Issuer For For Elect Director Sally E. Blount Issuer For For Elect Director W. James Farrell Issuer For For Elect Director Edward M. Liddy Issuer Withhold For Elect Director Nancy McKinstry Issuer For For Elect Director Phebe N. Novakovic Issuer For For Elect Director William A. Osborn Issuer For For Elect Director Samuel C. Scott, III Issuer For For Elect Director Glenn F. Tilton Issuer For For Elect Director Miles D. White Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Against Against Report on Research Animal Care and Promotion of Testing Alternatives Issuer For Against Report on Lobbying Payments and Policy Issuer Against Against Require Independent Board Chairman Issuer For Against Adopt Anti Gross-up Policy Issuer For Against Stock Retention/Holding Period Issuer For Against Cease Compliance Adjustments to Performance Criteria Issuer For Against Pro-rata Vesting of Equity Plans Issuer Date of Vote: 4/25/2012 Company Name Meeting Date CUSIP Ticker Chicago Bridge and Iron Company NV 5/2/2012 CBI Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect James R. Bolch to Supervisory Board Issuer For For Elect Philip K. Asherman to Supervisory Board Issuer For For Elect L. Richard Flury to Supervisory Board Issuer For For Elect W. Craig Kissel to Supervisory Board Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year One Year Advisory Vote on Say on Pay Frequency Issuer For For Approve Financial Statements, Discuss Statutory Reports, and Approve Publication of Information in English Issuer For For Approve Financial Statements, Allocation of Income and Dividends of 0.20 per Share, and Discharge Directors Issuer For For Approve Discharge of Management Board Issuer For For Approve Discharge of Supervisory Board Issuer For For Ratify Ernst & Young LLP as Auditors Issuer For For Authorize Repurchase of Up to 10 Percent of Issued Share Capital Issuer For For Grant Board Authority to Issue Shares Issuer For For Amend Omnibus Stock Plan Issuer Against For Approve Remuneration of Supervisory Board Issuer Date of Vote: 4/25/2012 Company Name Meeting Date CUSIP Ticker EOG Resources, Inc. 5/2/2012 26875P101 EOG Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director George A. Alcorn Issuer For For Elect Director Charles R. Crisp Issuer For For Elect Director James C. Day Issuer For For Elect Director Mark G. Papa Issuer For For Elect Director H. Leighton Steward Issuer For For Elect Director Donald F. Textor Issuer For For Elect Director Frank G. Wisner Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For Against Pro-rata Vesting of Equity Awards Issuer For Against Adopt Retention Ratio for Executives Issuer Date of Vote: 4/25/2012 Company Name Meeting Date CUSIP Ticker St. Jude Medical, Inc. 5/3/2012 STJ Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director John W. Brown Issuer For For Elect Director Daniel J. Starks Issuer For For Amend Qualified Employee Stock Purchase Plan Issuer For For Declassify the Board of Directors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For For Ratify Auditors Issuer Date of Vote: 4/26/2012 Company Name Meeting Date CUSIP Ticker Marriott International, Inc. 5/4/2012 MAR Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director J.W. Marriott, Jr. Issuer For For Elect Director John W. Marriott, III Issuer For For Elect Director Mary K. Bush Issuer For For Elect Director Lawrence W. Kellner Issuer For For Elect Director Debra L. Lee Issuer For For Elect Director George Munoz Issuer For For Elect Director Harry J. Pearce Issuer For For Elect Director Steven S Reinemund Issuer For For Elect Director Lawrence M. Small Issuer For For Elect Director Arne M. Sorenson Issuer For For Ratify Auditors Issuer Against For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Date of Vote: 4/26/2012 Company Name Meeting Date CUSIP Ticker Baxter International, Inc 5/8/2012 BAX Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director James R. Gavin, III Issuer For For Elect Director Peter S. Hellman Issuer For For Elect Director K. J. Storm Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For For Declassify the Board of Directors Issuer For For Reduce Supermajority Vote Requirement Issuer Date of Vote: 4/26/2012 Company Name Meeting Date CUSIP Ticker Capital One Financial 5/8/2012 14040H105 COF Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Richard D. Fairbank Issuer For For Elect Director Peter E. Raskind Issuer For For Elect Director Bradford H. Warner Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For For Amend Nonqualified Employee Stock Purchase Plan Issuer Date of Vote: 4/26/2012 Company Name Meeting Date CUSIP Ticker Starwood Hotels and Resorts Worldwide 5/8/2012 85590A401 HOT Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Frits van Paasschen Issuer For For Elect Director Bruce W. Duncan Issuer For For Elect Director Adam M. Aron Issuer For For Elect Director Charlene Barshefsky Issuer For For Elect Director Thomas E. Clarke Issuer For For Elect Director Clayton C. Daley, Jr. Issuer For For Elect Director Lizanne Galbreath Issuer For For Elect Director Eric Hippeau Issuer For For Elect Director Stephen R. Quazzo Issuer For For Elect Director Thomas O. Ryder Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For For Ratify Auditors Issuer Date of Vote: 4/30/2012 Company Name Meeting Date CUSIP Ticker Ace Limited 5/16/2012 CH0044328745 ACE Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Michael G. Atieh as Director Issuer For For Elect Mary A. Cirillo as Director Issuer For For Elect Thomas J. Neff as Director Issuer For For Approve Annual Report Issuer For For Accept Statutory Financial Statements Issuer For For Accept Consolidated Financial Statements Issuer For For Approve Allocation of Income and Dividends Issuer For For Approve Discharge of Board and Senior Management Issuer For For Approve Creation of CHF 4.2 Billion Pool of Capital without Preemptive Rights Issuer For For Ratify PricewaterhouseCoopers AG as Auditors Issuer For For Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm as Auditors Issuer For For Ratify BDO AG as Special Auditors Issuer For For Approve Dividend Distribution From Legal Reserves Through Reduction in Share Capital Issuer For For Advisory Vote to ratify Named Executive Officers' Compensation Issuer For For Amend Qualified Employee Stock Purchase Plan Issuer Date of Vote: 4/30/2012 Company Name Meeting Date CUSIP Ticker Colgate-Palmolive Company 5/11/2012 CL Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Nikesh Arora Issuer For For Elect Director John T. Cahill Issuer For For Elect Director Ian Cook Issuer For For Elect Director Helene D. Gayle Issuer For For Elect Director Ellen M. Hancock Issuer For For Elect Director Joseph Jimenez Issuer For For Elect Director Richard J. Kogan Issuer For For Elect Director Delano E. Lewis Issuer For For Elect Director J. Pedro Reinhard Issuer For For Elect Director Stephen I. Sadove Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Against Against Require Independent Board Chairman Issuer Date of Vote: 4/30/2012 Company Name Meeting Date CUSIP Ticker Wyndham Worldwide Corp. 5/10/2012 98310W108 WYN Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Stephen P. Holmes Issuer For For Elect Director Myra J. Biblowit Issuer For For Elect Director Pauline D.E. Richards Issuer For For Declassify the Board of Directors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For For Ratify Auditors Issuer Date of Vote: 4/30/2012 Company Name Meeting Date CUSIP Ticker Norfolk Southern Corporation 5/10/2012 NSC Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Gerald L. Baliles Issuer For For Elect Director Erskine B. Bowles Issuer For For Elect Director Robert A. Bradway Issuer For For Elect Director Wesley G. Bush Issuer For For Elect Director Daniel A. Carp Issuer For For Elect Director Karen N. Horn Issuer For For Elect Director Steven F. Leer Issuer For For Elect Director Michael D. Lockhart Issuer For For Elect Director Charles W. Moorman, IV Issuer For For Elect Director J. Paul Reason Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Date of Vote: 4/30/2012 Company Name Meeting Date CUSIP Ticker ConocoPhillips 5/9/2012 20825C104 COP Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Richard L. Armitage Issuer For For Elect Director Richard H. Auchinleck Issuer For For Elect Director James E. Copeland, Jr. Issuer For For Elect Director Kenneth M. Duberstein Issuer For For Elect Director Ruth R. Harkin Issuer For For Elect Director Ryan M. Lance Issuer For For Elect Director Mohd H. Marican Issuer For For Elect Director Harold W. McGraw, III Issuer For For Elect Director James J. Mulva Issuer For For Elect Director Robert A. Niblock Issuer For For Elect Director Harald J. Norvik Issuer For For Elect Director William K. Reilly Issuer For For Elect Director Victoria J. Tschinkel Issuer For For Elect Director Kathryn C. Turner Issuer For For Elect Director William E. Wade, Jr. Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Against Against Adopt Policy to Address Coastal Louisiana Environmental Impacts Share Holder Against Against Report on Accident Risk Reduction Efforts Share Holder Against For Report on Lobbying Payments and Policy Share Holder Against For Adopt Quantitative GHG Goals for Products and Operations Share Holder Against For Amend EEO Policy to Prohibit Discrimination based on Gender Identity Share Holder Date of Vote: 5/1/2012 Company Name Meeting Date CUSIP Ticker ACE Limited 5/16/2012 CH0044328745 ACE Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Michael G. Atieh as Director Issuer For For Elect Mary A. Cirillo as Director Issuer For For Elect Thomas J. Neff as Director Issuer For For Approve Annual Report Issuer For For Accept Statutory Financial Statements Issuer For For Accept Consolidated Financial Statements Issuer For For Approve Allocation of Income and Dividends Issuer For For Approve Discharge of Board and Senior Management Issuer For For Approve Creation of CHF 4.2 Billion Pool of Capital without Preemptive Rights Issuer For For Ratify PricewaterhouseCoopers AG as Auditors Issuer For For Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm as Auditors Issuer For For Ratify BDO AG as Special Auditors Issuer For For Approve Dividend Distribution From Legal Reserves Through Reduction in Share Capital Issuer For For Advisory Vote to ratify Named Executive Officers' Compensation Issuer For For Amend Qualified Employee Stock Purchase Plan Issuer Date of Vote: 5/7/2012 Company Name Meeting Date CUSIP Ticker KeyCorp 5/17/2012 KEY Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Edward P. Campbell Issuer For For Elect Director Joseph A. Carrabba Issuer For For Elect Director Charles P. Cooley Issuer For For Elect Director Alexander M. Cutler Issuer For For Elect Director H. James Dallas Issuer For For Elect Director Elizabeth R. Gile Issuer For For Elect Director Ruth Ann M. Gillis Issuer For For Elect Director William G. Gisel, Jr. Issuer For For Elect Director Richard J. Hipple Issuer For For Elect Director Kristen L. Manos Issuer For For Elect Director Beth E. Mooney Issuer For For Elect Director Bill R. Sanford Issuer For For Elect Director Barbara R. Snyder Issuer For For Elect Director Thomas C. Stevens Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For Against Require Independent Board Chairman Share holder Date of Vote: 5/7/2012 Company Name Meeting Date CUSIP Ticker Alpha Natural Rersources, Inc 5/17/2012 02076X102 ANR Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Kevin S. Crutchfield Issuer For For Elect Director William J. Crowley, Jr. Issuer For For Elect Director E. Linn Draper, Jr. Issuer For For Elect Director Glenn A. Eisenberg Issuer For For Elect Director P. Michael Giftos Issuer For For Elect Director Deborah M. Fretz Issuer For For Elect Director Joel Richards, III Issuer For For Elect Director James F. Roberts Issuer For For Elect Director Ted G. Wood Issuer For For Approve Omnibus Stock Plan Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For For Ratify Auditors Issuer Date of Vote: 5/7/2012 Company Name Meeting Date CUSIP Ticker Discovery Communications, Inc. 5/15/2012 25470F104 DISCA Vote MRV Proposal Proposed by Issuer or Security Holder Withhold For Elect Director Robert R. Beck Issuer For For Elect Director J. David Wargo Issuer For For Ratify Auditors Issuer Date of Vote: 5/7/2012 Company Name Meeting Date CUSIP Ticker National Oilwell Varco, Inc. 5/16/2012 NOV Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Merrill A. Miller, Jr. Issuer For For Elect Director Greg L. Armstrong Issuer For For Elect Director David D. Harrison Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For Against Report on Political Contributions Share holder Date of Vote: 5/8/2012 Company Name Meeting Date CUSIP Ticker JPMorgan Chase & Co. 5/15/2012 46625H100 JPM Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director James A. Bell Issuer For For Elect Director Crandall C. Bowles Issuer For For Elect Director Stephen B. Burke Issuer For For Elect Director David M. Cote Issuer For For Elect Director James S. Crown Issuer For For Elect Director James Dimon Issuer For For Elect Director Timothy P. Flynn Issuer For For Elect Director Ellen V. Futter Issuer For For Elect Director Laban P. Jackson, Jr. Issuer For For Elect Director Lee R. Raymond Issuer For For Elect Director William C. Weldon Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Against Against Affirm Political Non-Partisanship Share holder For Against Require Independent Board Chairman Share holder Against Against Report on Loan Modifications Share holder Against Against Report on Political Contributions Share holder Against Against Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Share holder For Against Provide Right to Act by Written Consent Share holder For Against Stock Retention Share holder Date of Vote: 5/8/2012 Company Name Meeting Date CUSIP Ticker Halliburton Company 5/16/2012 HAL Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Alan M. Bennett Issuer For For Elect Director James R. Boyd Issuer For For Elect Director Milton Carroll Issuer For For Elect Director Nance K. Dicciani Issuer For For Elect Director Murry S. Gerber Issuer For For Elect Director S. Malcolm Gillis Issuer For For Elect Director Abdallah S. Jum'ah Issuer For For Elect Director David J. Lesar Issuer For For Elect Director Robert A. Malone Issuer For For Elect Director J. Landis Martin Issuer For For Elect Director Debra L. Reed Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For For Amend Omnibus Stock Plan Issuer Date of Vote: 5/15/2012 Company Name Meeting Date CUSIP Ticker Chart Industries, Inc. 5/24/2012 16115Q308 GTLS Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Samuel F. Thomas Issuer For For Elect Director W. Douglas Brown Issuer For For Elect Director Richard E. Goodrich Issuer For For Elect Director Steven W. Krablin Issuer For For Elect Director Michael W. Press Issuer For For Elect Director James M. Tidwell Issuer For For Elect Director Thomas L. Williams Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For For Amend Omnibus Stock Plan Issuer Date of Vote: 5/15/2012 Company Name Meeting Date CUSIP Ticker C&J Energy Services 5/29/2012 12467B304 CJES Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Joshua E. Comstock Issuer For For Elect Director Randall C. McMullen, Jr. Issuer For For Elect Director Darren M. Friedman Issuer For For Elect Director James P. Benson Issuer For For Elect Director Michael Roemer Issuer For For Elect Director H.H. Wommack, III Issuer For For Elect Director C. James Stewart, III Issuer For For Approve Omnibus Stock Plan Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year One Year Advisory Vote on Say on Pay Frequency Issuer For For Ratify Auditors Issuer Date of Vote: 5/15/2012 Company Name Meeting Date CUSIP Ticker Exxon Mobil Corp. 5/30/2012 XOM Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director M.J. Boskin Issuer For For Elect Director P. Brabeck-Letmathe Issuer For For Elect Director L.R. Faulkner Issuer For For Elect Director J.S. Fishman Issuer For For Elect Director H.H. Fore Issuer For For Elect Director K.C. Frazier Issuer For For Elect Director W.W. George Issuer For For Elect Director S.J. Palmisano Issuer For For Elect Director S.S. Reinemund Issuer For For Elect Director R.W. Tillerson Issuer For For Elect Director E.E. Whitacre, Jr. Issuer For For Ratify Auditors Issuer Against For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For Against Require Independent Board Chairman Share holder For Against Require a Majority Vote for the Election of Directors Share holder For Against Report on Political Contributions Share holder Against Against Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Share holder For Against Report on Hydraulic Fracturing Risks to Company Share holder For Against Adopt Quantitative GHG Goals for Products and Operations Share holder Date of Vote: 5/15/2012 Company Name Meeting Date CUSIP Ticker Chevron Corp. 5/30/2012 CVX Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Linnet F. Deily Issuer For For Elect Director Robert E. Denham Issuer For For Elect Director Chuck Hagel Issuer For For Elect Director Enrique Hernandez, Jr. Issuer For For Elect Director George L. Kirkland Issuer For For Elect Director Charles W. Moorman, IV Issuer For For Elect Director Kevin W. Sharer Issuer For For Elect Director John G. Stumpf Issuer For For Elect Director Ronald D. Sugar Issuer For For Elect Director Carl Ware Issuer For For Elect Director John S. Watson Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For Against Remove Exclusive Venue Provision Share holder For Against Require Independent Board Chairman Share holder For Against Report on Lobbying Payments and Policy Share holder For Against Adopt Guidelines for Country Selection Share holder For Against Report on Hydraulic Fracturing Risks to Company Share holder Against Against Report on Accident Risk Reduction Efforts Share holder For Against Amend Articles/Bylaws/Charter Call Special Meetings Share holder For Against Request Director Nominee with Environmental Qualifications Share holder Date of Vote: 5/30/2012 Company Name Meeting Date CUSIP Ticker Las Vegas Sands Corp 6/7/2012 LVS Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Jason N. Ader Issuer For For Elect Director Michael A. Leven Issuer For For Elect Director Jeffrey H. Schwartz Issuer For For Ratify Auditors Issuer Against For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Date of Vote: 5/30/2012 Company Name Meeting Date CUSIP Ticker Nabors Industries 6/5/2012 G6359F103 NBR Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director James R. Crane as Director Issuer For For Elect Director Michael C. Linn as Director Issuer For For Elect Director John Yearwood as Director Issuer For For Approve Pricewaterhouse Coopers LLP as Auditor and Authorize Board to Fix Their Renumeration Issuer For For Declassify the Board of Directors Issuer Against For Amend Bylaws Regarding Business Combination Issuer For For Change Location of Registered Office Issuer Against For Approve Executive Incentive Bonus Plan Issuer Against For Approve Omnibus Stock Plan Issuer Against For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For Against Proxy Access Share holder For Against Submit Severance Agreement (Change-in-Control) to Shareholder Vote Share holder Date of Vote: 5/30/2012 Company Name Meeting Date CUSIP Ticker Celgene Corp. 6/13/2012 CELG Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Robert J. Hugin Issuer For For Elect Director Richard W. Barker Issuer For For Elect Director Michael D. Casey Issuer For For Elect Director Carrie S. Cox Issuer For For Elect Director Rodman L. Drake Issuer For For Elect Director Michael A. Friedman Issuer For For Elect Director Gilla Kaplan Issuer For For Elect Director James J. Loughlin Issuer For For Elect Director Ernest Mario Issuer For For Ratify Auditors Issuer For For Amend Omnibus Stock Plan Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For Against Amend Articles/Bylaws/Charter Call Special Meetings Share holder Date of Vote: 6/3/2012 Company Name Meeting Date CUSIP Ticker Target Corp. 6/13/2012 87612E106 TGT Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Roxanne S. Austin Issuer For For Elect Director Calvin Darden Issuer For For Elect Director Mary N. Dillon Issuer For For Elect Director James A. Johnson Issuer For For Elect Director Mary E. Minnick Issuer For For Elect Director Anne M. Mulcahy Issuer For For Elect Director Derica W. Rice Issuer For For Elect Director Stephen W. Sanger Issuer For For Elect Director Gregg W. Steinhafel Issuer For For Elect Director John G. Stumpf Issuer For For Elect Director Solomon D. Trujillo Issuer For For Ratify Auditors Issuer For For Approve Executive Incentive Bonus Plan Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Against Against Report on Electronics Recycling and Preventing E-Waste Export Share holder Against Against Prohibit Political Contributions Share holder Date of Vote: 6/13/2012 Company Name Meeting Date CUSIP Ticker Google Inc. 6/21/2012 38259P508 GOOG Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Larry Page Issuer For For Elect Director Sergey Brin Issuer For For Elect Director Eric E. Schmidt Issuer For For Elect Director L. John Doerr Issuer For For Elect Director Diane B. Greene Issuer For For Elect Director John L. Hennessy Issuer For For Elect Director Ann Mather Issuer For For Elect Director Paul S. Otellini Issuer For For Elect Director K. Ram Shriram Issuer For For Elect Director Shirley M. Tilghman Issuer For For Ratify Auditors Issuer Against For Authorize a New Class of Common Stock Issuer Against For Increase Authorized Common Stock Issuer For For Amend Charter to Provide For Class A Common Holders to Receive Equal Consideration as Class B Common Holders in event of any Merger, Consolidation or Business Combination Issuer Against For Approve Omnibus Stock Plan Issuer Against For Approve Omnibus Stock Plan Issuer Against Against Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Share holder Against Against Amend Articles Regarding Arbitration of Shareholder Lawsuits Share holder For Against Approve Recapitalization Plan for all Stock to have One-vote per Share Share holder Date of Vote: 6/19/2012 Company Name Meeting Date CUSIP Ticker The Coca-Cola Company 7/10/2012 KO Vote MRV Proposal Proposed by Issuer or Security Holder For For Approve Stock Split Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title)* _/s/ Eric W. Falkeis Eric W. Falkeis President Date8/22/12 * Print the name and title of each signing officer under his or her signature.
